HUDSON, Judge,
dissenting.
The majority, relying upon In re Stone v. G & G Builders, 346 N.C. 154, 484 S.E.2d 365 (1997), and Harrington v. Adams-Robinson Enterprises, 128 N.C. App. 496, 495 S.E.2d 377, rev’d, 349 N.C. 218, 504 S.E.2d 786 (1998), concludes that “strong evidence of fraud, coupled with evidence that plaintiff-employee is, in fact, working, is enough to rebut the presumption of plaintiffs continuing disability.” I disagree with this narrow interpretation of the holdings in Stone and Harrington, and I further believe that defendants here have not come forward with the necessary proof to overcome the presumption of plaintiff’s ongoing disability arising from the approval of a Form 21.
In my opinion, the Supreme Court in Stone and Harrington determined that the employers in those cases had rebutted the presumption of disability as a result of a number of different factors, and not simply based on evidence of fraud coupled with evidence that the plaintiff was capable of engaging in various physical tasks. I believe that both Stone and Harrington can be distinguished from the present case on the grounds that those cases involved at least four significant factors which are not present here. I further believe that the absence of these factors in this case warrants the determination that the presumption of disability has not been rebutted here.
First, in both Stone and Harrington there was evidence, and the Industrial Commission found, that the plaintiffs had either no permanent physical impairment at all, or, at most, minimal physical impairment. See Stone, 346 N.C. at 155, 484 S.E.2d at 366 (no permanent partial disability); Harrington, 128 N.C. App. at 497, 495 S.E.2d at 378 (5% permanent partial impairment). Here, on the other hand, plaintiff had knee surgery twice, and was finally released with a 30% permanent impairment rating to the right lower extremity “based upon his problem with severe chondromalacia of his medial femoral condyle and absent medial meniscus as well as his lack of motion.” Second, in neither Stone nor Harrington was the plaintiff under any work restrictions other than general lifting restrictions which applied to all employees. See Stone, 346 N.C. at 155, 484 S.E.2d at 366-67 (plaintiff could return to regular employment with “routine weight lifting guidelines”); Harrington, 128 N.C. App. at 500, 495 S.E.2d at 380 (plaintiff released to return to unrestricted work). Here, on the contrary, plaintiff was released from treatment with permanent restrictions of “no bending, stooping, climbing and no lifting over 30 lb,” and was undergoing ongoing medical treatment and supervision.
*357Third, and most significantly, the plaintiffs in both Stone and Harrington were found to have been released to return to any job, specifically including their original jobs, and I believe such a finding constitutes some evidence of a particular job being available to the plaintiff. See Stone, 346 N.C. at 156, 484 S.E.2d at 367 (“plaintiff has been capable of returning to work at his regular job with [G & G Builders]”); Harrington, 128 N.C. App. at 500, 495 S.E.2d at 380 (“plaintiff has remained capable of returning to unrestricted work, including his regular carpenter’s job”). Here, there was no such evidence, and, in fact, there was significant evidence to the contrary. The record reflects that plaintiff’s doctor, instead of releasing plaintiff to return to his regular job, or any specific job, recommended that “he is an excellent candidate for vocational rehabilitation to retrain him in a sedentary type of position.” Furthermore, the record contains a notation made by defendants on plaintiff’s restriction form stating “no light duty available.” Although the doctor later noted that “I think he can get a job working on cars,” there was no evidence and no finding that such a job was available, nor that plaintiff would be hired at such a job, nor any finding regarding any potential wages that plaintiff could earn if he were so hired.
Fourth, in both Stone and Harrington there was medical and other evidence that although jobs were available to the plaintiffs, the plaintiffs did not make any efforts to return to work after their injuries. See Stone, 346 N.C. at 156, 484 S.E.2d at 367 (“plaintiff has not made a reasonable effort under the circumstances to obtain gainful employment”); Harrington, 128 N.C. App. at 500, 495 S.E.2d at 380 (although plaintiff was released to unrestricted work, he did not apply for work because he claimed he was incapable of heavy work and light work did not pay enough). Here, there was no evidence that any specific job was available to plaintiff, or that he failed to make efforts to return to work. Although the Commission found as fact that plaintiff had failed to cooperate with job-seeking efforts provided by defendants, the record, in fact, reveals just the opposite. Defendants hired a rehabilitation specialist to work with plaintiff until November 1997. The evidence established that, for a period of several years, the rehabilitation counselor worked with plaintiff only to coordinate medical treatment and to help him regain functional status. This work continued until the “Closure Report,” dated 12 November 1997. In that report and in her testimony, the rehabilitation specialist specifically noted that defendants never requested that she assist plaintiff with any job placement efforts. Thus, the counseling was in the nature of medical rehabilitation rather than vocational. See N.C. *358Indus. Comm’n Rules for Rehabilitation Professionals HID and E, 2001 Ann. R. N.C. 810. There was no evidence that defendants made any effort to help plaintiff obtain work suitable for him in light of his injuries, age, education and job skills.1
It is important to note here that any determination of the adequacy of defendants’ evidence to rebut the presumption of disability is difficult because there is no finding at all of what plaintiff’s regular job entailed, other than the stipulation that he worked for defendants and earned $211.45 per week. The testimony from defendants’ own Human Resources manager, Mitchell Macintosh, was that plaintiff was terminated “because of company policy after he was unable to return to work pursuant to doctor’s orders within twelve months after he was injured,” that he did not have a position that “Mr. Johnson could perform taking into consideration both his physical limitations as well as his academic or educational skills,” and that he “didn’t see an appropriate job that retraining would accomplish [plaintiff’s] return to work.” Thus, defendants have simply failed to set forth any evidence that plaintiff had regained any wage-earning capacity at all. I believe, therefore, that the distinctions between this case and Stone and Harrington, especially in light of the additional cases discussed below, support the conclusion that defendants here have failed to present sufficient evidence to overcome plaintiff’s presumption of ongoing disability. I do not believe that the record supports any finding that plaintiff had regained wage-earning capacity, as that concept is defined by the Supreme Court of North Carolina.
I also disagree with the general proposition that a defendant may rebut the presumption of disability by simply showing that the plaintiff is capable of performing a few potentially job-related activities, and that there may be some fraud on the plaintiff’s part with regard to the extent of his injuries.2 The majority takes the position that *359such evidence is generally sufficient to rebut a presumption of disability, even in the absence of any evidence that there is a specific, identifiable job that the plaintiff is able to perform. This interpretation is inconsistent with Supreme Court precedent by which we are bound, and, indeed, with the most basic underlying principles of the workers’ compensation scheme.
The Supreme Court and this Court alike have frequently noted that the statutory system of workers’ compensation payments is a wage-replacement scheme, and is a limited and exclusive remedy. See Whitley v. Columbia Lumber Mfg. Co., 318 N.C. 89, 348 S.E.2d 336 (1986). It compensates an injured or ill worker only for permanent injury or loss of wage-earning capacity, whichever is the more favorable remedy for the worker. See id,.; Gupton v. Builders Transport, 320 N.C. 38, 357 S.E.2d 674 (1987). Furthermore, it is well-established that the Workers’ Compensation Act is to be “liberally construed to benefit the employee.” Rorie v. Holly Farms, 306 N.C. 706, 709, 295 S.E.2d 458, 461 (1982); see also Barnhardt v. Cab Co., 266 N.C. 419, 427, 146 S.E.2d 479, 484 (1966).
In Saums v. Raleigh Community Hospital, 346 N.C. 760, 487 S.E.2d 746 (1998), the Supreme Court explained at length the concepts which come into play in the determination of whether a defendant-employer has presented evidence sufficient to rebut a presumption of disability arising from a Form 21 agreement. In Saums, the plaintiff sustained a back injury, underwent surgery twice, and received benefits following the entry and approval of a Form 21. The plaintiff returned to work at a modified light duty job (“quality control clerk”) for more than a year, and then left her job with increased pain. After several months, the plaintiff underwent surgery a third time, at which point her benefits resumed. At the end of her recovery from the third surgery, her physician released her to return to the modified job, stating that he could not “find any hard reason why this patient should not be allowed to return to the job that was created by you which would eliminate any strenuous activities.” She declined to return to the job and the defendant refused to restart her weekly benefits.
The Supreme Court held that the plaintiff was cloaked in the presumption of ongoing disability by virtue of the Form 21 agreement. See id. at 763, 487 S.E.2d at 749. “After the presumption attaches, ‘the burden shifts to [the employer] to show that plaintiff is employable.’ ” Id. (quoting Dalton v. Anvil Knitwear, 119 N.C. App. 275, 284, 458 S.E.2d 251, 257, disc. review denied and cert. denied, *360341 N.C. 647, 462 S.E.2d 607 (1995)). The Supreme Court went on to explain that:
The employee need not present evidence at the hearing unless and until the employer, “claim[ing] that the plaintiff is capable of earning wages[,] . . . come[s] forward with evidence to show not only that suitable jobs are available, but also that the plaintiff is capable of getting one, taking into account both physical and vocational limitations.”
Id. at 763-64, 487 S.E.2d at 749 (quoting Kennedy v. Duke Univ. Med. Center, 101 N.C. App. 24, 33, 398 S.E.2d 677, 682 (1990)). The Court then held that the defendant’s evidence of an available job, created for and offered to the plaintiff, and within plaintiffs physical limitations, did not rebut the presumption of disability, since this “modified job” was not an accurate reflection of the plaintiff’s earning ability in the competitive marketplace, and since there was no evidence that any employer other than the defendant would hire the plaintiff at that wage. See id. at 764-65, 487 S.E.2d at 750. Quoting its previous decision in Peoples v. Cone Mills, 316 N.C. 426, 342 S.E.2d 798 (1986), the Saums court explained why the evidence was insufficient to establish wage-earning capacity:
If the proffered employment does not accurately reflect the person’s ability to compete with others for wages, it cannot be considered evidence of earning capacity. Proffered employment would not accurately reflect earning capacity if other employers would not hire the employee with the employee’s limitations at a comparable wage level. The same is true if the proffered employment is so modified because of the employee’s limitations that it is not ordinarily available in the competitive job market. The rationale behind the competitive measure of earning capacity is apparent. If an employee has no ability to earn wages competitively, the employee will be left with no income should the employee’s job be terminated. . . .
[T]he Workers’ Compensation Act does not permit [defendant] to avoid its duty to pay compensation by offering an injured employee employment which the employee under normally prevailing market conditions could find nowhere else and which [defendant] could terminate at will or, as noted above, for reasons beyond its control.

In this case, it has not been established that the quality control clerk position offered to plaintiff is an accurate measure 
*361
of plaintiff’s ability to earn wages in the competitive job market. There is no evidence that employers, other than defendant, would hire plaintiff to do a similar job at a comparable wage.

Saums, 346 N.C. at 764-65, 487 S.E.2d at 750 (internal quotation marks and citations omitted) (emphasis added).
The evidence presented in the case before the Court is not nearly as strong as the evidence presented in Saums, in that defendants here presented no evidence at all that any job existed for plaintiff, let alone one that he could have obtained and that accurately reflected his wage-earning capacity in the competitive job market. Evidence, such as the videotapes presented by defendants in this case, tending to show that a plaintiff on occasion may be capable of performing particular tasks which sometimes might be included among the duties of an unspecified job, even taken together with evidence that a plaintiff may have been less than candid about the extent of his symptoms, does not satisfy the very clear requirements of Saums. Such evidence does not establish wage-earning capacity, and is therefore insufficient to overcome the presumption of ongoing disability.
I would reverse the order of the Commission to the extent the Commission found that defendants had rebutted the presumption of ongoing disability. I would further hold that plaintiff had reasonable ground to defend against defendants’ Form 24 Application to Terminate Benefits, and that, therefore, the Commission abused its discretion in awarding attorney’s fees to defendants pursuant to N.C.G.S. § 97-88.1 (1999). For these reasons, I dissent.

. In the event that the Commission believed that plaintiff had failed to cooperate with vocational rehabilitation efforts, the appropriate remedy would have been to suspend, rather than terminate, his benefits until such time as he began to cooperate. See Scurlock v. Durham, County Gen. Hosp., 136 N.C. App. 144, 148, 623 S.E.2d 439, 441 (1999).


. Here, the Opinion and Award of the Commission focused on videotapes of various physical activities that appeared inconsistent with plaintiff’s restrictions, and which the Commission held “demonstrated the capacity to engage in activities through which [plaintiff] could earn wages.” However, when asked about the videotaped activities, plaintiffs doctor specifically declined to change either his rating or his restrictions, and emphasized that “on a sustained basis ... I really honestly don’t think he can do more than light duty.”